ROBINSON, J.
The provision of Section 5349, General Code “leaseholds, or other estates of property, real or personal, the rents, issues, profits and income of which is given to a city, village, school district, or subdistrict in this state, exclusively for the use, endowment or support of schools for the free education of youth without charge, shall be exempt from taxation as long as such property, or the rents, issues, profits or income thereof is used and exclusively applied for the support of free education by such city, village, district or subdistriet,” is in conflict with Section 2 of Article XII of the Constitution of Ohio, in so far as it applies to a leasehold, or other estate of property, real or personal, which is not an institution used exclusively for charitable purposes and is not public property used exclusively fbir ajny public purpose.
Judgment affirmed.
Marshall, C. J., Jones, Matthias, Allen and Kinkade, JJ., concur.